DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igel (US 20140334913) in view of Daniel (FR 2985763).
Regarding claim 1, Igel discloses A dynamic sealing device for an aircraft turbomachine (abstract), comprising two rotors configured to rotate about the same axis (Figure 1, items 5 and 7) and at different speeds (Paragraph 0030 describes that 5 is a high pressure body and 7 is a low pressure body, meaning they rotate at different speeds), said rotors extending at least partly around each other (Figure 1 shows the low speed rotor 7 extending about part of the high speed rotor 5) and dynamic sealing means being mounted between said rotors (Figure 1, items 10A and 10B, described in Paragraph 0036), wherein: said sealing means comprise annular segments extending about said axis (Par. 0019), and being capable of leaning radially via their outer periphery against a second of said rotors which at least partly surrounds said first rotor (Paragraph 0045 describes that gas is trapped in item 12, meaning the seals 10A and 10B are capable of making radial contact with the second rotor 7), and - oil draining means comprising an annular cavity formed in said second rotor (Annotated Figure 1, item 100), said annular cavity opening radially towards the inside in the vicinity of said sealing means (the cavity has a radial component so it opens towards the inside and “in the vicinity of” is a relative term so because both the cavity and the seals are shown in one figure) and being in fluidic communication with oil passage orifices formed at the bottom of the cavity and passing through said second rotor (Annotated Figure 1, item 101). However, Igel does not explicitly disclose that the segments are mounted with the ability to slide on a first of the rotors in a radial direction with respect to the axis.
Igel and Daniel are analogous prior art because they both describe annular carbon seal structures between rotating turbine elements. Daniel describes a carbon seal structure (Figure 4b, item 24) that allows radial movement of the seal (pg. 4, lines 148-155). The carbon seal structure of Daniel allows for easier assembly of the shafts and loading of the seals, as the shaping allows the seals to automatically adjust to the assembly (Pg. 4, lines 130-162). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon seals of Igel to include the shaping and hooks of Daniel because it allows for easier assembly of the entire shaft and seal system.


    PNG
    media_image1.png
    435
    852
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Igel in view of David teaches the use of multiple annular segments (Daniel Figure 5). However, it does not explicitly teach the number of segments to be used. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have between 3-6 segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Igel in view of David teaches that the annular segments are mounted with the ability to slide independently of each other in annular slots of the first rotor (Igel Figure 1 shows the two segments 10A and 10B being independent of each other and mounted in annular slots).
Regarding claim 5, Igel in view of David teaches that the annular segments are distributed in pairs or trios (Igel Figure 1 shows a pair of segments)
Regarding claim 6, Igel in view of David teaches that the annular segments are located on one side of said annular cavity or are distributed on both sides of said annular cavity (Igel Figure 1 shows the segments being located on one side of the cavity).
Regarding claim 7, Igel in view of David teaches that the second rotor comprises at least one hardened cylindrical track (Igel annotated Figure 1, item 102) and on which are leaning said annular segments (see rejection of claim 1).
Regarding claim 8, Igel in view of David teaches that the at least one cylindrical track is connected at an axial end to a frustoconical surface configured to facilitate the mounting by insertion of said first and second rotors (Igel annotated Figure 1 shows a frustoconical surface 103 connected to the cylindrical track at an end. Any structure facilitates mounting of the rotors in whatever way selected).
Regarding claim 9, Igel in view of David teaches a radially outer annular oil-guiding rib, which is supported by or mounted on said first rotor, and configured to guide the oil to said annular cavity (Igel Annotated Figure 1 item 104 shows a projection from the first rotor which is being considered as a rib. As the rib is capable of directing oil flowing from the bearing upwards it is capable of guiding oil to the annular cavity).
Regarding claim 11, Igel in view of David teaches the annular segments are mounted with the ability to slide independently of each other in annular slots of the first rotor (Igel Figure 1 shows the two segments 10A and 10B being independent of each other and mounted in annular slots)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igel (US 20140334913) in view of Daniel (FR 2985763) as applied to claim 1 above, and further in view of Gaebler (US 20060033289).
Regarding claim 4, Igel in view of Daniel teaches the limitations from claim 1 along with that the annular segments have in axial cross-section a generally rectangular shape (Igel Figure 1 or Daniel Figure 4A). However, it does not explicitly teach that the segments having rounded convex corners. Igel in view of Daniel and Gaebler are analogous prior art because both describe sealing structures around bearing compartments for turbine engines. Gaebler teaches the use of a sealing ring 14 with rounded corners (see Figure 1 and paragraph 0014). Because both structures describe generally rectangular seals to be used around bearing compartments and both have similar shapes, the rounded corners of Gaebler would provide predictable results in the seals of Igel in view of Daniel. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rounded corners because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igel (US 20140334913) in view of Daniel (FR 2985763) as applied to claim 10 above, and further in view of Amador (US 20180119557).
Regarding claim 10, Igel in view of Daniel teaches the limitations of claim 1 as set forth in the above 103 rejection and that the sealing means are formed by assembling a plurality of annular parts coaxially mounted on said first rotor (Igel Figure 1 shows the seals are assembled by the combination of multiple pieces). However, it does not explicitly teach that the parts are axially clamped to each other by means of a nut screwed onto the first rotor. Igel in view of Daniel and Amador are analogous prior art because both describe annular sealing structures. Amador teaches the use of a multi-piece annular seal assembly (Figures 2 and 3) clamped together by means of a nut (245). Because both structures use similar seal shapes and structures, the multi-piece nut clamping assembly of Amador would provide predictable results if used as the securing mechanism of Igel in view of Daniel. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the nut clamping assembly of Amador in the system of Igel in view of Daniel because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745